Case 0:21-mj-00044-NDF Document 3 Filed 07/30/21 Page 1 of 2

Timothy J. Forwood, WSB #6-4120
Assistant United States Attorney
District of Wyoming

P.O. Box 668

Cheyenne, WY 82003

(307) 772-2124

timothy. forwood@usdoj.gov

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF WYOMING

UNITED STATES OF AMERICA,

Plaintiff,
v. Case No. Z1-M S-4SF

MELISSA WALSH, a/k/a Melissa
Peralez,

 

Defendant.

 

MOTION FOR DETENTION HEARING

 

The United States moves for pretrial detention of the Defendant, pursuant to 18 U.S.C. §
3142(e) and (f).

1. Eligibility of Case. This case is eligible for a detention order because the case
involves the following:

Serious risk Defendant will flee
Serious risk obstruction of justice

2. Reason for Detention. The court should detain the Defendant because there are no
conditions of release which will reasonably assure:

Defendant's appearance as required
Safety of any other person and the community
Case 0:21-mj-00044-NDF Document 3 Filed 07/30/21 Page 2 of 2

3 Rebuttable Presumption. The United States will not invoke the rebuttable
presumption against the Defendant under § 3142(e).
4, Time for Detention Hearing. The United States requests the Court conduct the

detention hearing:

After a continuance of three days

DATED this 28th day of July, 2021.

L. ROBERT MURRAY
Acting United States Attorney

pfgee

y d
be TIMOTHY J. FORWOOD
Assistant United States Attorney
